PD-0730-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                         Transmitted 12/14/2015 10:28:26 AM
                                                                           Accepted 12/14/2015 10:31:13 AM
                                                                                             ABEL ACOSTA
                                                                                                     CLERK

                     IN THE COURT OF CRIMINAL APPEALS
                           OF THE STATE OF TEXAS
                                                                                      December 14, 2015
DALLAS CARL TATE,                             §
  Appellant                                   §
                                              §
vs.                                           §        NO. PD-0730-15
                                              §
THE STATE OF TEXAS,                           §
  Appellee                                    §


 MOTION FOR EXTENTION OF TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW DALLAS CARL TA TE, Appellant, by and through counsel on

appeal, Lynn Switzer, and files this motion for an extension of 30 days in which to

prepare and file Appellant's Brief. In support of this motion the Appellant would show

the following:

       1. The Appellant's Brief in this cause is due to be filed in the Court of Criminal

          Appeals on or before December 14, 2015.

      2. This is the Appellant's first request for an extension of time to file the

          Appellant's brief.

      3. The Appellant hereby requests an extension of thirty (30) days, until January

          14, 2016, to file the Appellant's Brief as Attorney for appellant has not had

          sufficient time to prepare Appellant's brief on or before December 14, 2015.

      4. Undersigned counsel has not had sufficient time to prepare Appellant's Brief

          due to an extensive family and criminal practice that requires personal

          appearances in several courts in several counties.
       5. This motion is not filed for purposes of delay, but so that there will be

          sufficient time to effectively p~epare Appellant's Brief.

              WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that this Honorable Court extend the time for filing Appellant' s Brief

in this cause until January 14, 2016.

                                                Respectfully submitted,
                                                Switzer I Oney Attorneys at Law, PLLC


                                                ~p , i ~~~
                                               Lynn Switzer
                                               P.O. Box 2040
                                               Gainesville, Texas 76241
                                               (940) 665-6300
                                               Fax: (940) 665-6301
                                               State Bar No. 24002213

                                                ATTORNEY FOR APPELLANT
                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing Motion for Extension of

Time to File Appellant's Brief was served on the following via electronic filing or email

on December 14, 2015:

John R. Messinger
Assistate State Prosecuting Attorney
P.O. Box 13046 Austin, Texas 78711
information@spa.texas.gov

Zachary Renfro
Special Prosecutor
304 Clay St.
Nocona, Texas76255
renfrolawoffice@gmail.com

Paige Williams
District Attorney
P.O. Box 55
Montague, Texas 76251
paige. williams@co.montague. tx. us